Case 1:18-cV-08250-.]SR Document 24 Filed 10/26/18 Page 1 of 19

UNITED STATES DISTRICT COURT

SOUTHERN DISTRICT OF NEW YORK

wINKLEvoss cAPITAL FUND, LLC, case No.
Plaimiff, Ex PARTE APPLICATloN FoR
PREJUDGMENT ATTACHMENT
V.
cHARLEs sHREM, ]_ 8 C \/ 8 2 5 0

Defendant.

 

 

I. INTRODUCTION

Concurrent with the Complaint against Charles Shrem filed herewith, Plaintif“`f
Winklevoss Capital Fund (“WCF”) moves ex parte (and under seal) for prejudgment attachment
of up to 5,000 bitcoinl owned or controlled by Defendant Shrem. WCF brings this application
pursuant to New York Civil Practice Law and Rules sections 6201, 6211 and 6212, and Federal
Rule of Civil Procedure 64, which allows this Court to order attachment where authorized by
state law.

Defendant Shrem is now best known for being Bitcoin’s “First Felon,” but this dispute
arises from unrelated misconduct In late 2012, Shrem was a budding Bitcoin entrepreneur.
Amongst the people he sought to work with were Cameron and Tyler Winklevoss, WCF’s

principals, who were exploring investments in the virtual currencyz space. Along with soliciting

 

' By common convention, Bitcoin with a capital “B” typically refers to the Bitcoin Network as a
wh'ol‘ejwh`€rea's' bitcoin‘with a lowercase "‘b“-refers‘to'thevirtual commodity-of the Bitcoin
Network.

3 Though often referred to as a “virtual currency,” “digital asset,” “digital currency,” or
"cryptocurrency,” bitcoin is a commodity as defined in Section 1a(9) of the Commodity
Exchange Act, 7 U.S.C. § la(9). See In re Coinflr'p, lnc., No. 15-29 (CFTC Sept. l7, 2015).
“Virtual currency” is used throughout this document to refer to the entire ecosystem of virtual

-1-

Case 1:18-cV-08250-.]SR Document 24 Filed 10/26/18 Page 2 of 19

WCF’s investment in his new business, Shrem also offered to assist WCF in purchasing bitcoin.
Believing Shrem`s statements that he was acting out of a desire to help, WCF sent Shrem a total
of $750,000 to buy bitcoin, which Shrem promised to do “at the best price.”

lnstead, Shrem stole WCF’s money and used it to purchase bitcoin for himself.

A forensic accounting reveals that Shrem diverted approximately $61,000 of the
$750,000 entrusted to him to purchase bitcoin for his own account. At then prevailing prices, he
was able to purchase and pocket approximately 5,000 bitcoin, Expert analyisis of the blockchain
(Bitcoin’s distributed ledger that reflects every bitcoin transaction ever made) performed by
Elliptic Inc. (“Elliptic”), a bitcoin forensic investigation firm, shows that Shrem made a transfer
ol` exactly that amount of bitcoin shortly after WCF’s $61,000 went missing, and that 3,999 of
this bitcoin was thereafter transferred to two U.S.-based bitcoin firms _ virtual currency wallet
provider, Xapo, lnc., and another firm, Coinbase, Inc., that provices both wallet and exchange
services.

'I`his application seeks an order attaching up to 5,000 bitcoin, or the equivalent, perfected
through a levy on Defendant Shrem and levies on third party garnishees with a presence in New
York that arc in possession or custody of Shrem’s property. See N.Y. C.P.L.R § 6214(b). Pursuant
to N.Y. C.P.L.R.section 6214(a), the levy may reach “any interest of the defendant in personal
property.”

WCF seeks to attach the following: (a) any bitcoin, other virtual currency, or fiat currency
held by Shrem in four firms that provide virtual currency wallet and/or exchange services in New

Yerk, i=e., the-above-referenced Xapo and.Coinbase.plus_Bittrex,.LL_C_and_Poloniex, lnc.; (b) any

 

commodities and other asset types that are digital representations of value that function as a
medium of exchange, a unit of account, andfor a store of value.

-2-

Case 1:18-cV-08250-.]SR Document 24 Filed 10/26/18 Page 3 of 19

bitcoin or other virtual currency held by Shrem in any other virtual currency Wallets or
exchanges, or stored electronically on a data storage device in his possession; andfor (c) any
other personal property (including intangible assets) held by Shrem necessary to satisfy the
requested attachment, including his two powerboats and his two Maseratis. See N.Y. C.P.L.R. §
62|4(b); Hotel 71 Mez: Le)ider LLC v Falor, 14 N.Y.';ld 303, 312 (2010) (jurisdiction to attach
intangible property in the hands of nondomiciliaries).

Prejudgment attachment is necessary and appropriate Shrem’s previous acts -»- including
not only the theft and subsequent cover-up at issue in this suit, but also Shrem’s failure to pay a
criminal judgment of $950,000 that he owes to the federal government _ indicate an intent to
secret assets for the purpose of evading creditors. Furthermore, the asset itself _ bitcoin _ is
easy to move nearly instantaneously and without detection. WCF is likely to prevail on its claims
and thus is entitled to an attachment order to ensure that assets are available to satisfy a
judgment.

II. EVIDENTIARY FACTS
A. Shrcm’s 'I`heft from WCF

As more fully alleged in the Complaint and described in the affidavits filed herewith, this
dispute arises from Defendant Shrem’s offer to help Plaintiff WCF in acquiring bitcoin.
Declaration of Cameron Winklevoss (“Winklevoss Decl.”) 1[ 6. Believing that Shrem was acting
in WCF’s interests, WCF entrusted him with $750,000 to purchase bitcoin on its behalf _ when
and where he deemed appropriate Id. 1]1[ 9-10. Shrem promised to buy the bitcoin “at the best
pricel’~and to provide.a. full .accounting._ld...i]_£,_Exs_A&_B.

Shrem, however, did not give WCF all the bitcoin it was owed, nor a full accounting Id.

11 13-24, Ex. i~l. Shrem eventually sent WCF a total of 39,876.34 bitcoin and a partial report

-3-

Case 1:18-cV-08250-.]SR Document 24 Filed 10/26/18 Page 4 of 19

purporting to detail some of his purchases Id. “!I ll, 24-25, Ex. I~i. After WCF realized that it
received thousands of bitcoin less than what it should have received, it engaged Matthew
Gruchevsky from Paukner and Associates in late February 2013 to audit Shrem’s accounting Id.
'|' 19. Gruchevsky concluded that Shrem could not account for approximately $61,000 of the
$250,000 sent to Shrem in September and October 2012, which, at the time, would have
purchased approximately 5,000 bitcoin. Declaration of Matthew Gruchvesky (“Gruchevsky
Decl.”) il 9.

WCF repeatedly demanded a full accounting from Shrem. Winklevoss Decl. 111[ 12-18,
EX. E, F & G. Shrem also promised Gruchevsky that he would follow up with him and provide
additional details after the two met in February and March of 2013. Gruchevsky Decl. 111| 5, 17-
22. Yet Shrem has never provided the additional details that would complete his accounting
Winklevoss Decl. 11 27; Gruchevsky Decl. f 22.

As WCF has only recently learned, Shrem’s evasive behavior and incomplete accounting
masked the fact that he actually stole the $61,000 from WCF and converted it into 5,000 bitcoin
for himself. ln July 2017, WCF hired Elliptic, a London-based bitcoin forensic investigation firm
that works with financial institutions and law enforcement, to determine if Elliptic could trace
any bitcoin held by Shrem. Winklevoss Decl. jj 28; Declaration of Tom Robinson (“Robinson
Decl.”) il 4. Amongst its findings, Elliptic discovered that Shrem likely received 5,000 bitcoin on
December 31, 2012 _ just weeks after he conveniently could not account for 5,000 bitcoin that
he should have purchased for WCF. Id. 1| 40-41, Ex. G.

Ellipt-ic’s- investigation traced the-movementof.3,999 of_those.bitcoin_through a series of
blockchain addresses to addresses that are associated with bitcoin exchange Coinbase and bitcoin

wallet Xapo. Id. 11 43-44, Exs. l, J, K. Specifically, an address associated with Shrem received

-4_

Case 1:18-cV-08250-.]SR Document 24 Filed 10/26/18 Page 5 of 19

5,000 bitcoin on December 31, 2012, which was then transferred to an unknown address an hour
later. Id. 11 41- 42, Exs. G, I-l. Eleven months later, the 5,000 bitcoin was transferred to a second
unknown address. !a’. 1[ 43, Ex. 1. Two minutes later, 2,500 bitcoin was transferred to an address
associated with Coinbase. ld. 11 43, Ex. J. Six months later, 1,499 bitcoin was transferred to an
address associated with Xapo. !d. 1144, Ex. K.

B. Other Facts lndicating a Need for a Sccurity interest

Shrem currently resides in Florida, and is therefore a nondomiciliary. Declaration of John
Mason (“Mason Decl.”) at 11 l, Ex. A p. 3 (interviewer noting Shrem “lives in Florida”), p. 17
(Shrem states, “I’m taking a lot of Bitcoin and selling it as the price goes up and putting it into
real estate, especially down in Florida where we live.”). As part of his plea deal in 2014, he
agreed to forfeit $950,000 to the federal government USA v. Fcn'ella, el al., S.D.N.Y. Case No.
l4-CR-243, Dkt. No. 61 (Rakoff, J.). To date, no Satisfaction of Judgment has been entered on
the docket in Shrem’s criminal case, and the debt appears not yet to have been paid, Declaration
of Sam Ferguson (“Ferguson Decl.”) f 2, even though Shrem has acquired substantial assets
since leaving prison in mid 2016.

Indeed, Shrem has been on a steadily increasing buying spree since July of last year,
paying cash for (i) more than $4 million in real estate in and around Sarasota, Florida, (ii) two
Maseratis, and (iii) two power boats. Most of these assets Were acquired in just the last six
months, including a $2.25 million property purchased on July 27, 2018; a $370,000 property
purchased on June 19, 2018; two properties worth a combined $825,000 in March 2018; and one
Maserati- in July-20-l-8.- In addition, he-appears to be.lend.iag_money; aiirnitedjiability_cornpan
he formed recently made a loan of $250,000. Mason Decl. if 3-8, Exs. B-G. ln addition to

Coinbase and Xapo, Elliptic’s research indicates that Shrem may also hold bitcoin on other

-5-

Case 1:18-cV-08250-.]SR Document 24 Filed 10/26/18 Page 6 of 19

exchanges including Bitfinex, Bitstamp, BI'I"[`REX, BTC-e, Changelly, Cryptsy, Kraken,
LiveCoin, Local Bitcoins, MtGox, Orderbook, and Poloniex, and that he likely holds bitcoin
directly at various bitcoin addresses Robinson Decl. ii [ ].

For years before he went to prison, Shrem claimed to be one of Bitcoin’s first
millionaires. Mason Decl. 11 2, Ex. A (II s all about the Bitcoin, Baby, April 30, 2013, Observer,
noting “l\/lr. Shrem claims to have made more than a million dollars off of his bitcoin
investments”). Shrem recently claimed in a media interview on New York’s WNYC that he spent
most of his assets on his legal defense in 2014, and that he went to prison withjust $l6,000,
including just “three or four bitcoin.” Id. I-Ie also said in that same interview that he did not track
bitcoin while he was in prison; that after his release in July 2016 he worked as a dishwasher for
six months as part of his parole', and that after his release he did not use a computer for two
months, meaning he did not begin to reacquire bitcoin _ presumably with his earnings as a
dishwasher _ until at least September 2016. Id.

Shrem’s self-serving story of insolvency and hard-times lies in stark contrast to his
publicly-visible hard assets of well over $4 million, most of which he acquired injust the last
few months. lf Shrem’s public statements that he only holds 33% of his assets in real estate are to
be credited,3 Shrem’s net worth is currently over $12 million. Either Shrem has been incredibly
lucky and successful since leaving prison, or _ more likely _ he “acquired” his six properties,
two Maseratis, two powerboats and other holdings with the appreciated value of the 5,000

bitcoin he stole from WCF back in 2012.

 

3 See Mason Decl. 11 2, Ex. A (Shrem tweeted on November 5, 2017 that “I try to keep my assets
balanced like this: 33% crypto _ 33% cash, medals & low risk liquid investments _ 33%
income producing real estate.”).

-6-

.\_

Case 1:18-cV-08250-.]SR Document 24 Filed 10/26/18 Page 7 of 19

III. LEGAL STANDARD

Pursuant to Federal Rule of Civii Procedure 64 a federal court has the power to issue a
prejudgment attachment order whenever such an order would be authorized under state law. See
Fed. R. Civ. P. 64(a) (“[E]very remedy is available that, under the law of the state where the
court is located, provides for seizing a person or property to secure satisfaction of the potential
judgment.”); BSH Hausgerare, GmbH v. Kamhi, 282 F. Supp. 3d 668, 671 (S.D.N.Y. 2017).

New York law permits a plaintiff to obtain an order for prejudgment attachment under the
following four conditions:

l) Plaintif`l` has stated a claim for a money judgment;

2) Plaintiff has a probability of success on the merits;

3) One or more of the grounds for attachment listed in N.Y. C.P.L.R. section 6201

exist; and

4) The amount demanded exceeds all counterclaims known to the plaintiff
See N.Y. C.P.L.R. §§ 6201, 6212(a); see also chk Leumi Yi‘ust Co. of New York v. Isn'm, Inc.,
892 F. Supp. 478, 481 (S.D.N.Y. 1995). “As to the first and second requirements, i.e., that a
claim for a money judgment exists and that the movant is likely to succeed on the merits, ‘the
court must give the plaintiff the benefit of all the legitimate inferences that can be drawn from
the facts.”’ Nal'l Audubon Soc., lnc. v. So:ropia Co."p., 2009 WI. 636952, at *3 (S.D.N.Y. Mar. 6,
2009) (quoting chk Leumi, 892 F. Supp. at 482). And, “‘[t]o satisfy the second requirement, [the
plaintiff] must simply ‘demonstrate that it is more likely than not that it will succeed on its
elaims.”’ fd. (quot-ing Thornapple/l.rsocs., Inc...v,Sahagen,_2007 W_L 7478.61, at *4 (S_.D.i\_l Y

Mar. 12, 2007)).

Case 1:18-cV-08250-.]SR Document 24 Filed 10/26/18 Page 8 of 19

With regard to the third requirement, the grounds for attachment listed in N.Y. C.P.L.R.
section 6201 include two relevant to this suit. Attachment is proper where either “the defendant
is a nondomiciliary residing without the state,” N.Y. C.P.L.R. § 6201(1), or where “the
defendant, with intent to defraud his creditors or frustrate the enforcement of ajudgment that
might be rendered in plaintiffs favor, has assigned, disposed of, encumbered or secreted
property, or removed it from the state or is about to do any of these acts.” N.Y. C.P.L.R. §
6201(3).

Procedurally, New York law permits a court to attach a defendant’s property without
notice and even before service of a summons. See N.Y. C.P.L.R. § 6211 (“An order of attachment
may be granted without notice, before or after service of summons and at any time prior to
judgment[.]"’) Any debt or property against which a money judgment may be enforced is subject
to attachment N.Y. C.P.L.R. § 6202. So long as the court has jurisdiction over a defendant or
garnishee, it also possesses the necessary jurisdiction over the defendant/garnishee’s assets,
regardless of their location. See Ho!el 71 Mez: Lender, 14 N.Y.3d at 312 (“Based on the
foregoing, a court with personal jurisdiction over a nondomiciliary present in New York has
jurisdiction over that individual’s tangible or intangible property, even if the situs of the property
is outside New York”).

The ex parte procedure is authorized, in part, to allow a Plaintiff to seek attachment
where a Defendant may secret assets away if given notice. See N.Y. C.P.L.R. § 6210, practice
commentaries (“In some attachment situations (e.g., CPLR 6201(3)), it may be easy enough for
the plaintiff to show that thedefendanLis likely .to.abscond_withassets ifgixen any kind o_f

advance notice of a possible restraint. ln the absence of such showing, the plaintiff must make a

Case 1:18-cV-08250-.]SR Document 24 Filed 10/26/18 Page 9 of 19

good faith effort to notify the defendant of the TRO application and provide him an opportunity
to appear in response.”).

A Plaintifl" must move to confirm an order of attachment granted without notice within
live days after levy of the order, with notice given to the defendant and the garnishee (if any),
unless the defendant is not a citizen of New York, in which case the Plaintiff` must move for
confirmation within ten days. N.Y. C.P.L.R. § 621 l(b). The procedure is intended to ensure that
the ex parte attachment procedure comports with due process, giving the defendant a prompt
opportunity to contest the ex parte attachment See id. , practice commentaries.

To confirm an order of attachment, a plaintiff must show “that there is a cause of action,
that it is probable that the plaintiff will succeed on the merits, that one or more grounds for
attachment provided in [N.Y. C.P.L.R. section 6201] exist, and that the amount demanded from
the defendant exceeds all counterclaims known to the plaintiff.” N.Y. C.P.L.R. § 6212(a); see
also Capitaf Vemm‘es fm 'l v. Republic of A rge)ztina, 443 F.3d 214, 219 (2d Cir. 2006).

ln order to secure an attachment order a plaintiff must post an undertaking of at least
$500, in an amount to be determined by the court. Sec N.Y. C.P.L.R. § 6212(b); see also Herzi v.
A!elier.r De Lo Haute-Gm'o)me, 2015 WL 8479676, at *3 (S.D.N.Y. Oct. 13, 2015) (finding
undertaking of $l0,000 appropriate to cover potential costs and damages associated with
attachment of$l.$ million); Hume v. 1 Prospect ParkALF,` LLC, 137 A.D.3d 1080, 1081 (N.Y.
App. Div. 2016) (setting undertaking of $2,500 against attachment of $5 million).

Where a plaintiff moves to attach assets held by a garnishee, the garnishee must provide a
statement within ten days of.serviceo£tbelevy “speci£ying_all de_b_ts_of the_garnishee to the
defendant, when the debts are due, all property in the possession or custody of the garnishee in

which the defendant has an interest, and the amounts and value of the debts and property

_9-

Case 1:18-cV-08250-.]SR Document 24 Filed 10/26/18 Page 10 of 19

specified” N .Y. C.P.L.R. § 62 |9. The Court may order that the Garnishee provide such a
statement within a shorter period of time, but may not extend the deadline. la’. if the Garnishee
holds assets sufficient to satisfy the entirety of the requested attachment, the Garnishee may limit

its statement to that fact. Id.

IV. ARGUMENT

A. P|aintiff Asscrts Claims for Money Damages and Defendant I~Ias No
Counterclaims

The first and fourth requirements for prejudgment attachment under New York Law are
easily satisfied here. Plaintiff has asserted causes of action for breach of fiduciary duty and fraud,
both of which seek money damages, and has submitted declarations supporting the allegations in
its Complaint. See Compl. 1|11 49-60; Winklevoss Decl.; Gruchevsky Decl.; Robinson
Decl.; Mason Decl. As indicated by the Winklevoss Declaration, Plaintiff does not believe that
Shrem has any counterclaims to assert. C. Winklevoss Decl. 11 30.

Moreover, even if Shrem were to assert counterclaims, such assertions would still be
insufficient to avoid attachment New York law directs courts to “examine only the amount of the
counterclaims that the plaimw’" concedes arejust,” and, as indicated by the Winklevoss
Declaration, WCF does not make any such concessions chk Leumi Trust Co., 892 F. Supp. at
482; see also Nat'l Audubon Soc., lnc. v. Sonopia Corp., 2009 WL 636952, at *3 (S.D.N.Y. Mar.
6. 2009).

B. T\vo of the Statutory Grounds for Attachment Arc Prcscnt

N.Y. C.P.L,R. section 6201 enumerates five alternative grounds for attachment, of which

two apply ere. First, attachment may b_e`Wi`e_sfe_cl`“where the defendant is “a nondoi'niciliaryr

residing without the state.” N.Y. C.P.L.R. § 6201(1). This is proper in this case, as Shrem

_1;_},

Case 1:18-cV-08250-.]SR Document 24 Filed 10/26/18 Page 11 of 19

currently lives in Florida. Mason Decl. 1! 2, Ex. A.°‘ ln practice, courts generally refrain from
granting attachment orders based solely on N.Y. C.P.L.R. section 6201(1), instead requiring a
further showing that the defendant is either likely to lack sufficient assets to satisfy an adverse
judgment, or is likely to hide or dispose of assets. See Plar`miffl"tmding Holdi:rg, lnc. v. Cm'rero,
2017 WL 7411183, at *3 (E.D.N.Y. Feb. 6, 2017) (citing cases). As a result, in many cases the
analysis under N.Y. C.P.L.R. section 6201(1) stands or falls with the analysis under N.Y. C.P.L.R.
section 6201(3).

Under this latter provision, attachment is proper if the defendant has “assigned, disposed
of, encumbered or secreted property” with “intent to defraud his creditors.” N.Y. C.P.L.R. §
6201(3). The allegations and evidence that WCF offers here closely parallel those in Mineolo
Ford Scrles le. v. Rapp, 242 A.D.2d 371 (N.Y. App. Div. 1997), where the court found that
attachment was justified because the defendant had “falsified business business records and
accounting ledgers and diverted the plaintiff"s funds for her own personal use” and “offered no
explanation as to what had happened to hundreds of thousands of dollars belonging to the
plaintiff while the funds were under her control.” ld. at 371-72; see also Arzu v. Arzu, 190
A.D.2d 87,92 (N.Y. App. Div. 1993) (inferring that defendant secreted assets with intent to
defraud based on defendant's “patently incredible and almost entirely undocumented
explanation” of the disposition of plaintiffs funds and failure to provide plaintiff with an ongoing

accounting or contemporaneous record of his use of funds).

 

“ Shrem lived in Brooklyn during 2012 and 2013. Bitlnstant was based in Manhattan. All of the
relevant wrongdoing alleged herein was transacted in Brooklyn and Manhattan. Winklevoss
Decl. 11 31. Pursuant to New York’s long-arm statute, this is a sufficient basis to assert
jurisdiction over Defendant Shrem. N.Y. C.P.L.R. § 302. It also provides the basis for personal
jurisdiction in the Southern District of New York. Fed. R. Civ. P. 4(k)(1).

_11-

Case 1:18-cV-08250-.]SR Document 24 Filed 10/26/18 Page 12 of 19

Moreover, Shrem’s intent to evade creditors is apparent not only from his conduct
towards WCF, but also towards the federal government See VisionChlna Medio lnc. v.
Slim'eholcler Rep. Servs., LLC, 109 A.D.3d 49, 60 (N.Y. App. Div. 2013) (defendant’s intent to be
inferred from past and present conduct, including the defendant’s history of paying creditors and
any statements or action evincing an intent to dispose of assets). As part of his plea deal Shrem
agreed to forfeit $950,000. 'I`o date, that debt appears to have gone unpaid. Ferguson Decl. 11 2.
There is no satisfaction of judgment on the criminal docket in his case. Although WCF is not
privy to Shrem’s discussions with the government and therefore does not know what statements
he may have made to explain his failure to pay, Shrem has stated publicly that he lost almost all
of his assets before he went into prison, stating in one interview that he began his sentence with
only “3-4 bitcoin” and $16,000. See https:llwww.wnycstudios.org/stogla-bitcoin-mogul-goes-
broke-death-sex-moneyl at 24:35-25:10. The evidence that WCF submits, in particular the results
of Matthew Gruchevsky’s investigation, indicates that his statement was false -- rather than
being nearly broke, Shrem appears to have had access to thousands of bitcoin through this entire
timeperiod, and has simply denied the fact of their existence

Furthermore, injust over a year since being released from prison and allegedly working
for months as a dishwasher at just $8 per hour, Shrem has now amassed real estate holdings in
and around Sarasota worth over $4 million, in addition to two Maseratis and two powerboats.
Available records indicate Shrem paid cash for these assets. See generally Mason Decl. Shrem’s
sudden increase in his personal fortune is likely owing to the appreciation of assets _ 5,000

bitcoii:t:that_he stole_from WC]:`._in.2012 and secreted away.

_1;-

Case 1:18-cV-08250-.]SR Document 24 Filed 10/26/18 Page 13 of 19

C. WCF Is Likely to Prevail on the Mcrits
WCF is likely to prevail on the two causes of action that entitle it to monetary relief,
breach of fiduciary duty and fraud.

l. Shrem Breachcd a Fiduciary Duty by Purchasing Bitcoin for His O\vn
Account Using WCF Funds

The existence of a fiduciary duty depends on the nature of the relationship between the
parties. “Broaclly stated, a fiduciary relationship is one founded upon trust or confidence reposed
by one person in the integrity and fidelity of another lt is said that the relationship exists in all
cases in which influence has been acquired and abused, in which confidence has been reposed
and betrayed.” Pemi!o v. George, 52 A.D.2d 939, 942 (N.Y. App. Div. 1976). For instance, a
fiduciary relationship "exists between two persons when one of them is under a duty to act for or
to give advice for the benefit of another upon matters within the scope of the relation.” EBC l,
lnc. v. Gola’mon, Sochs & Co., 5 N.Y.3d ll, 19 (2005) (quoting Restatement [Second] of Torts §
874, Cornrnent a); see also Boarcl of Managers of Foirwoy.s' v. F airway al North Hills, 193
A.D.2d 322, 325 (N.Y. App. Div. 1993) (“‘Fiduciary’ is one who transacts business, or handles
money or property, which is not his or for his own benefit, but for benefit of another person, as to
whom he stands in relation implying good faith and necessitating great confidence and trust on
one part and high degree of good faith on other part”).

Shrem was entrusted with using each tranche of money deposited with him to purchase
bitcoin at prevailing prices and within a reasonable period of time Shrem was given -- and he
accepted - discretion over all other details, such as the sellers, the exact time and quantities of
each transaction, 'a'n'd by_“e*xten'sio*n"the'exact‘prices. C'. Winklevoss'Decl.1|'9.'fhis'giant~o
discretion over the disposition of WCF’s funds is a well-recognized basis that creates fiduciary
obligations See Gilnm.'i v. Merrill Lynch. Pierce, Fenner & Smith. lnc., 93 Misc. 2d 941, 944

_13-

Case 1:18-cV-08250-.]SR Document 24 Filed 10/26/18 Page 14 of 19

(Sup. Ct. 1978) (“The broker, once he has received his customer’s funds, is a fiduciary with
respect to those funds”); Joksich v. Tliom.ron McKinnon Sec. I.'ic., 582 F.Supp. 485, 502
(S.D.N.Y. 1984) (“Under New York law, brokers maintain fiduciary duties to their customers.”).
The situation is akin to a customer granting trading discretion to a stockbroker, which is a
recognized basis for imposing fiduciary duties on the stockbroker. See Vosile v. Decm Witter
Reynolcls lnc., 20 F. Supp. 2d 465, 481 (E.D.N.Y. 1998), aff’d, 205 F.3d 1327 (2d Cir. 2000).

Shrem’s assumption of fiduciary obligations included the duty to disclose all relevant
facts to his principal, Conwoy v. lcalm & Co., 16 F.3d 504, 510 (2d Cir. 1994) (“A broker, as
agent, has a duty to use reasonable efforts to give its principal information relevant to the affairs
that have been entrusted to it”), and the obligation not act for his own benefit. See Fus!ok v.
Conticommodity Servs., lnc., 618 F. Supp. 1082, 1088 (S.D.N.Y. 1985) (“We hold only that if the
defendants purchased the 400 silver receipts predominantly for their own economic benefit they
will have breached their fiduciary duty”). lt also required Shrem to provide all information to
WCF (his principal) regarding information relevant to the affairs entrusted to him. See Schenck v.
Beor; Steoms & Co., 484 F.Supp. 937 (S.D.N.Y. 1979); Restatement (Second) of Agency § 381
(1958).

Shrem breached these fiduciary obligations in myriad ways. Shrem withheld critical
information from his principals, such as the price paid per bitcoin and the amount he spent on
each tranche of bitcoin, Critically, his accounting (such as it was) failed to account for nearly
5,000 bitcoin, that he should have acquired on WCF’s behalf, and for which he received money.
And mostegregiously,_Shremsusechoney_from_WCE_to_b_uy b_itcoin for himself defrauding his

principals of 5,000 bitcoin, Just weeks after WCF sent Shrem an initial tranche of $250,000

_14_

Case 1:18-cV-08250-.]SR Document 24 Filed 10/26/18 Page 15 of 19

between September and October 2012, Shrem deposited 5,000 bitcoin into his own personal
address, clearly prioritizing his own interests over those of his principals,

ln summary, by virtue of taking WCF’s money and exercising complete discretion over
the use of that money to secure bitcoin, Shrem became WCF’s fiduciary See, e.g., Bcl. of
Managers, 193 A.D.2d at 325. Shrem undoubtedly betrayed the confidence that WCF reposed in
him. l--le took $750,000 from WCF and promised to secure it bitcoin at “the best price” with that
money, yet kept approximately $61,000 to purchase 5,000 bitcoin for his own account

2. Shrem Committcd Fraud by Convincing WCF to Entrust Him with
Funds that Hc Used to Buy Bitcoin for Himself

Under New York law a fraud cause of action requires “a misrepresentation or a material
omission of fact which was false and known to be false by the defendant, made for the purpose
of inducing the other party to rely upon it, justifiable reliance of the other party on the
misrepresentation or material omission, and injury.” Pas!ernock v. Lob. Corp. ofAm. Holdings,
27 N.Y.3d 817, 827 (2016) (citation and quotations omitted).

llere, Shrem committed fraud by falsely representing that he wanted to help WCF (rather
than stating honestly that he wanted to acquire bitcoin for himself with WCF’s money), and that
he would secure bitcoin for WCF at the “best price.” See ln re Argo Comm 'ri.r Corp., 134 B.R.
776, 791-92 (Bankr. S.D.N.Y. 1991) (f`raud cause of action stated where defendant “fraudulently
misrepresented that it would act in Argo’s best interests”). Shrem’s misrepresentation induced
WCF to entrust him with the money to make the bitcoin purchases and it suffered injury when he
instead misappropriated a portion of the funds to buy bitcoin for himself.

WCF’s‘Claims 'are'Tim elyr

Both the fraud and breach of fiduciary duty causes of action are subject to a six-year

statute of limitations The limitations period applicable to fraud claims, N.Y. C.P.L.R. § 213, is

-15_

Case 1:18-cV-08250-.]SR Document 24 Filed 10/26/18 Page 16 of 19

also applicable to the breach of fiduciary duty claim here because the gravamen of the complaint
sounds in fraud. See Net:er v. Con!imii!y Groplichssociates, lnc., 963 F. Supp. 1308, 1322
(S.D.N.Y. 1997) ("Claims for breach of fiduciary duty are subject to either a three year or six
year statute of limitations, depending on whether ‘the gravamen of the complaint’ more closely
resembles an action to injury to property (governed by a three year limitations period) or an
action for fraud (governed by the six year/two year limitations period).”).

WCF sent Shrem money to purchase bitcoin beginning on September 12, 2012 and WCF
discovered the improper accounting in early 2013. This action is therefore timely filed.

4. WCF’s is Entitlcd to 5,000 Bitcoin

Longstanding precedent entitles the victim of a breach of a fiduciary duty to what was
unlawfully acquired by the fiduciary. See Lundy v. Murtogh, 141 N.Y.S.2d 247 (N.Y. Sup. Ct.
1955) (“It is well established that one who has profited by a breach of a fiduciary duty will be
regarded as a constructive trustee of what has been improperly acquired”).

A constructive trust is a legal fiction that makes the wrongdoer a trustee of the plaintiff ’s
assets until the wrongdoer transfers them back to the plaintiff In general, it may be imposed
when a party claiming entitlement can show: (1) a confidential or fiduciary relationship; (2) a
promise, express or implied; (3) a transfer made in reliance on that promise; and (4) unjust
enrichment fn Re Koreng, 961 F.2d 341, 352 (2d Cir. 1992); Brand v. Brancl, 811 F.2d 74, 77 (2d
Cir.l987) (noting flexibility in application). All of those requirements are satisfied here WCF
and Shrem had a confidential relationship in which WCF entrusted substantial assets to Shrem;
Shrem promised to buy bitcoin on WCF’s behalf at the best possible price; WCF transferred

3750,000 to Shrem in reliance on that promise; and Shrem was unjustly enriched to the tune of

_15_

Case 1:18-cV-08250-.]SR Document 24 Filed 10/26/18 Page 17 of 19

5,000 bitcoin by violating the trust placed in him and purchasing bitcoin for his own account
with WCF`s money.

Alternatively, an award of damages denominated in bitcoin is appropriate under New
York Judiciary Law section 27, which provides:

In any case in which the cause of action is based upon an obligation denominated in a

currency other than currency of the United States, a court shall render or enter a judgment

or decree in the foreign currency of the underlying obligation. Such judgment or decree

shall be converted into currency of the United States at the rate of exchange prevailing on

the date of entry of the judgment or decree

Under controlling caselaw in this district, bitcoin is “money.” United Smfes v. Faiella, 39
F. Supp. 3d 544, 545 (S.D.N.Y. 2014) (“Bitcoin clearly qualifies as “money” or “funds” under
these plain meaning definitions”); United Sm!es v. Murgio, 209 F. Supp. 3d 698, 707 (S.D.N.Y.
2016) (collecting cases holding that bitcoin is money for purposes of federal money laundering
and money transmitter statutes). Shrem’s obligation to WCF was denominated in bitcoin. Thus, a
judgment entered as 5,000 bitcoin is proper. See also Milsui & Co. v. Oceontrawl Corp., 906 F.
Supp. 202 (S.D.N.Y. 1995) (“Entry of judgment in the currency of the parties’ transactions
accords with principles of fairness and with the goal of making injured parties Whole because it
provides them with payment in the currency for which they bargained”); leerty il-!eclia Cr)rp. v.
livericli Universol. S..-'l., 2013 WL 105776, at *2-3 (S.D.N.Y. Jan. 9. 2013) (same); Matter qfOil
Spfll by Amoco Cadi: Ojj”Coasl of F ranco on Mo): 16, l9.'-’8, 954 F.2d 1279, 1328 (7th Cir. 1992)
(“The court should enter the judgment in the currency the parties themselves selected for their

dealings, the currency in which the loss is felt.”).

D. stay Ilnccrttainty is_RcSo_lv_c_d by _Rccol;ds that Xap_o, Coinbase Bitch and
Polonicx are chuircd to Maintain by cheral Law

While the 3,999 bitcoin passed through two as-of-yet unidentified addresses before
landing at Xapo and Coinbase, any resulting uncertainty will be resolved by records that Xapo

-]7-

Case 1:18-cV-08250-.]SR Document 24 Filed 10/26/18 Page 18 of 19

and Coinbase are required to maintain under federal law, 31 U.S.C. § 5311 el seq.; 31 C.F.R. §
1010.220 et seq., as well as records they are required to maintain under New York State Virtual
Currency Regulations as New York State Bitlicense companies See 23 N.Y.C.R.R. § 200.1 et
seq. The same is true with Bittrex and Poloniex (and other garnishees on which a levy might be
served); while there is some uncertainty whether any of these institutions currently hold assets on
Shrem’s behalf, that uncertainty will be resolved once an attachment order is served on their
representatives in New York and they return a Gamishee’s statement pursuant to N.Y. C.P.L.R.
section 6219. Cf People v. Souscr, 18 Cal.App.4th 549, 557, 22 Cal.Rptr.2d 264, 269 (1993).

lf` this Court decides to issue an attachment order but the records of these Garnishees
show they hold no assets in Shrem’s name (or in which he has an interest), then the attachment
order becomes a nullity as to them. If in the unlikely event that Shrem’s garnishees collectively
hold more than 5,000 bitcoin worth of Shrem’s personal property, the Court may issue an order
after receipt of garnishee’s statements reducing the pro rata share of attached assets accordingly.

E. The Mechanism of Attachmcnt

Pursuant to New York law, prejudgment attachment of personal property may be
accomplished through one of two mechanisms Under N.Y. C.P.L.R. section 6214(a), attachment
may be accomplished through service by the Sheriff of an order of attachment upon the
defendant or any garnishee with possession or custody of defendant’s property, The service of
the order of attachment thereafter prohibits the defendant (or any garnishee) from transferring the
attached property. Under N.Y. C.P.L.R. section 6215, attachment may also be accomplished by
thesbei;il]"_takingactual_possession.of_attached property upon a_plaintiff’s directi_ n_and pro ision

of indemnity.

_13-

Case 1:18-cV-08250-.]SR Document 24 Filed 10/26/18 Page 19 of 19

The most logical mechanism here is probably the former _ an order requiring Xapo,

Coinbase, Bittrex, and Poloniex to freeze any bitcoin in Shrem’s name, together with an

attachment order served on Shrem himself I~Iowever, it may be appropriate to order the

exchanges and Shrem to transfer bitcoin held in Shrem’s name to the U.S. Marshall’s Service

given that there is a competing unsatisfied liability in the amount of $950,000 to the United

States Government. C.f 28 U.S.C. § 3102.

V. CONCLUSION

For all the foregoing reasons, WCF respectfully submits that the requested prejudgment

attachment order issue

DATED: September 11, 2018

Respectfully submitted,

'-.-""'" _
By; /M
1 / 7-

'I`yler Meade
THE MEADE FIRM p.c.
California Office:
12 Funston Ave., Suite A
San Francisco, CA 94129
New York Office:
1 1 1 Broadway, Suite 2002
New York, NY 10006
'I`elephone: (415) 724-9600
tyler@meadefirm.com

 

Attorneys for Plaintiff

.ig..

